Case 1:21-cv-22734-RNS Document 5 Entered on FLSD Docket 08/02/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

  Albert Gerald Cole, Plaintiff,         )
                                         )
                                           Civil Action No. 21-22734-Civ-Scola
  v.                                     )
                                         )
  Larry R. Handfield, Defendant.         )

       Order Granting Motion for Leave to Proceed In Forma Pauperis
                         and Striking Complaint
        This matter is before the Court upon pro se Plaintiff Albert Gerald Cole’s
 application to proceed in forma pauperis. (ECF No. 3.) Having reviewed the
 motion, the record, and the relevant legal authorities, the Court grants Cole’s
 motion to proceed without prepaying his fees or costs (ECF No. 3); however, at
 the same time, the Court strikes his complaint, with leave to amend, for the
 reasons set forth below.
        In his complaint, Cole says that Defendant Larry R. Handfield, his former
 attorney, breached their agreement and committed legal malpractice in
 handling Cole’s case. (Compl., ECF No. 1.) Cole says he paid Handfield
 $50,000, altogether, to represent him in two criminal matters, and that he is
 entitled to a refund of $30,000. (Compl. at 7.)
        28 U.S.C. § 1915(e)(2)(B) confers discretion on a district court to dismiss
 an in forma pauperis action if certain defects are evident from the complaint:
       Notwithstanding any filing fees, or any portion thereof, that may
       have been paid, the court shall dismiss the case at any time if the
       court determines that . . . the action . . . (i) is frivolous or
       malicious; (ii) fails to state a claim on which relief may be granted;
       or (iii) seeks monetary relief against a defendant who is immune
       from such relief.
 “A complaint is ‘frivolous’ under § 1915 where there is no subject matter
 jurisdiction.” Jackson v. Lehern McGovern Bovis, Inc., 1:16-CV-02987-CAP,
 2017 WL 11144693, at *2 (N.D. Ga. Feb. 13, 2017), report and recommendation
 adopted, 1:16-CV-2987-CAP, 2017 WL 11150834 (N.D. Ga. Mar. 3, 2017)
 (citing Davis v. Ryan Oaks Apartment, 357 Fed. App’x 237, 238–39 (11th Cir.
 Dec. 17, 2009) and Pratt v. Sumner, 807 F.2d 817, 819 (9th Cir. 1987)
 (recognizing the general proposition that a complaint should be dismissed as
 frivolous under § 1915 where subject matter jurisdiction is lacking)).
        A party seeking to invoke a federal court’s diversity jurisdiction, as Cole
Case 1:21-cv-22734-RNS Document 5 Entered on FLSD Docket 08/02/2021 Page 2 of 2




 does here, must allege facts that show that federal subject-matter jurisdiction
 exists. Travaglio v. Am. Express Co., 735 F.3d 1266, 1268 (11th Cir. 2013).
 Those allegations, when federal jurisdiction is invoked based upon diversity,
 must include facts sufficient to show that the parties are diverse—meaning
 that the dispute must be between citizens of different states. 28 U.S.C. §
 1332(a)(1). Diversity jurisdiction requires “complete diversity of citizenship”
 meaning no one on either side can be a citizen of the same state. Carden v.
 Arkoma Assocs., 494 U.S.185, 187 (1990). Based on the record before it, the
 Court does not find the facts as alleged show that the parties are diverse and
 therefore is unable to assure itself that it has subject-matter jurisdiction over
 this case.
        Because of this deficiency, the Court strikes Cole’s complaint. If Cole
 believes he can allege, in good faith, facts establishing the Court’s subject-
 matter jurisdiction, he must file an amended complaint on or before August
 23, 2021. Cole is forewarned that if he fails to timely comply with this order,
 his complaint will be dismissed without further leave to amend.
        In the meantime, while there is no operative complaint, the Court directs
 the Clerk to administratively close this case. Any pending motions, not
 including Cole’s motion to proceed in forma pauperis, are denied as moot.
       Done and ordered, in Miami, Florida, on July 30, 2021.


                                             ______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge

 Copy, via U.S. mail, to:
 Albert Gerald Cole
 Miami-Dade County-PDC
 Pretrial Detention Center
 Inmate Mail/Parcels
 1321 NW 13th Street
 Miami, FL 33125
